Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3877 Page 1 of 12




  Ralph R. Mabey (#2036)
  Ryan C. Cadwallader (#13661)
  KIRTON McCONKIE
  36 E. State Street, Suite 1900
  Salt Lake City, UT 84111
  Telephone: 801-328-3600
  Facsimile: 801-212-2013
  Email: rmabey@kmclaw.com
         rcadwallader@kmclaw.com

  Counsel for ClearPlay, Inc.

                          IN THE UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF UTAH

   In re:

   VIDANGEL, INC.
                                                          JOINT MOTION TO WITHDRAW
             Debtor.                                        REFERENCE PURSUANT TO
                                                                 28 U.S.C. § 157(d)

   VIDANGEL, INC.,
                                                           Bankruptcy Case No. 17-29073 KRA
             Plaintiff,
                                                                        Chapter 11
             v.
                                                           Adversary Proceeding No. 20-02102
   CLEARPLAY, INC.

             Defendant.


            Pursuant to 28 U.S.C. § 157(d), Rule 5011 of the Federal Rules of Bankruptcy Procedure,

  and DUCivR 83-7.4,



  pending adversary proceeding (No. 20-


                                                                                      4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3878 Page 2 of 12




                                        JURISDICTION AND VENUE

            1.       The court has jurisdiction over the Adversary Proceeding pursuant to 28 U.S.C. §

  1334(a) & (b) and 28 U.S.C. § 157(a).

            2.       Venue is appropriate in this District under 28 U.S.C. § 1408 & 1409.

                                         FACTUAL BACKGROUND

        A. The Patent Litigation.

            3.       On December 20, 2013, VidAngel filed a complaint in the Northern District of

  California (Case No. 3:13-cv-

  that claims of certain patents believed to be owned by ClearPlay were invalid and not infringed by
                                    1



            4.       ClearPlay counter claimed and asserted that VidAngel infringed certain claims of

  several patents, including




  1, 2, 4 through 10, 12 through 15, 17 through 26, 35 through 38, and 41 through 43 of U.S. Patent



  and claims 4, 6 through 13, 18, 19, and 25 of U.S. Patent
                                                       2




  1
      See Complaint filed in Utah Federal District Case No. 14-cv-00160 (Dkt. No. 1).
  2
      See Amended Answer and Counterclaim in Case No. 14-cv-00160 (Dkt. Nos. 92 & 99).
                                                           2
                                                                                            4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3879 Page 3 of 12




           5.                                                                              -party claims

  against two principals of VidAngel, Jeffrey Harmon and Neal Harmon (collectively the
                 3



           6.        The California Litigation was subsequently transferred to the United States District

  Court for the District of Utah on March 5, 2014 as Case No. 2:14-cv-00160 (collectively with the

                                                     .4

        B. VidAngel Bankruptcy & ClearPlay Claim.

           7.        On October 18, 2017, VidAngel filed a voluntary bankruptcy petition under

  Chapter 11 of the Bankruptcy Code, which commenced the bankruptcy case identified as Case No.

  17-                 Chapter 11          pending before the United States Bankruptcy Court for the



           8.        ClearPlay filed Claim No. 12-                                             February

  14, 2018

           9.        The Claim was based upon patent infringement claims in the 2014 Litigation.

           10.       The filing of the Chapter 11 Case stayed the 2014 Litigation under the automatic

  stay provisions of 11 U.S.C. § 362.

           11.       On April 14, 2020, VidAngel objected to the Claim in the Chapter 11 Case.5

           12.       The Bankruptcy Court entered the Order Confirming Joint Plan of Reorganization

  on September 4, 2020.6


  3
    See Id.
  4
    Id. at Dkt. No. 42.
  5
    See Dkt. No. 614 in the Case.
  6
    See Dkt. No. 860 in the Case.
                                                          3
                                                                                            4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3880 Page 4 of 12




          13.      On October 21, 2020, the Bankruptcy Court

  granting the Parties

  ClearPlay, Inc. to an Adversary Proceeding                                .7 The Order established

  certain Conversion Proce                                              bjection as a complaint (the

                  , allowing ClearPlay to file a responsive pleading within 30 days from the entry of

  the Order.8

          14.      On November 17, 2020, the Bankruptcy Court



  (i) discharged and released the Trustee from his duties and obligations to the Bankruptcy Court

  and (ii) authorized VidAngel, Inc. (as the Reorganized Debtor) to continue the prosecution of the

  Adversary Proceeding.9

          15.      On November 20, 2020, the Bankruptcy Court approved the Parties Joint Motion

  to Extend the Time for ClearPlay to respond to the complaint in the Adversary Proceeding from

  November 20, 2020 to December 21, 2020.10

          16.      The Parties agree that any liability on the Claim will be decided in the Adversary

  Proceeding, which will be consolidated with the 2014 Litigation.




  7
    See Dkt. No. 904 in the Case.
  8
    Id.
  9
    See Dkt. No. 945 at p. 4 in the Bankruptcy Case.
  10
     See Dkt. No. 4 in the Adversary Proceeding.
                                                       4
                                                                                        4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3881 Page 5 of 12




         C. Status of the 2014 Litigation.

             17.

  2014 Litigation.11

             18.      On May 1, 2020, the District Court in the 2014 Litigation issued a Status Report

                                                                                         the parties are to

  meet and confer and prepare a status report indicating whether the stay in this case should be lifted

                                                  See Docket No. 174 in the 2014 Litigation.

                                      CERTIFICATION OF THE MOTION

             19.      Under DUCiv 83-7.4(b), the Parties certify that withdraw of the reference is

  mandatory under 28 U.S.C. § 157(d) because resolution of the proceedings requires consideration

  of both title 11 and other laws of the United States regulating organizations or activities affecting

  interstate commerce or is appropriate because cause exists under 28 U.S.C. § 157(d).

                              GROUNDS FOR WITHDRAW OF REFERENCE

             Because the Complaint on its face and in substance alleges claims which will require

  consideration of both title 11 and other laws of the United States regulating organizations or

  activities affecting interstate commerce, the Parties, have moved for withdraw of the reference of

  this Adversary Proceeding. United States District Courts have original subject matter jurisdiction

  of all Bankruptcy Code cases pursuant to 28 U.S.C. § 1334(a). District Court jurisdiction extends

                                                                               cases. 28 U.S.C. § 157(a)




  11
       See Dkt. No. 170 in the 2014 Litigation.
                                                         5
                                                                                               4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3882 Page 6 of 12




  grants the district court authority to refer all bankruptcy cases, as well as proceedings arising under,

  arising in, or related to a case under Title 11 of the Bankruptcy Code to the bankruptcy court.

          Since the District Court has original jurisdiction over all bankruptcy cases, it also has the

  following power and duty under 28 U.S.C. § 157(d):

          The district court may withdraw, in whole or in part, any case or proceeding referred under
          this section, on its own motion or on timely motion of any party, for cause shown. The
          district court shall, on timely motion of a party, so withdraw a proceeding if the court
          determines that resolution of the proceeding requires consideration of both title 11 and
          other laws of the United States regulating organizations or activities affecting interstate
          commerce.12

  The withdraw of the bankruptcy reference under this section may be permitted on permissive or

  mandatory grounds.13 . Regardless of the grounds, the motion to withdraw the reference must be

  timely.14                                                   a party seeking to withdraw the reference in

  an adversary proceeding                                                              -one (21) days after
                                                             15
  entering an appearance in the adversary pr                      In this case, the Motion is timely because

  ClearPlay, did not enter an appearance in the Adversary Proceeding until November 20, 2020.

       I. WITHDRAW OF THE REFERENCE IS MANDATORY.

          Withdraw of the reference is mandatory where an action requires consideration of both

  bankruptcy law and nonbankruptcy federal law affecting interstate commerce. 16 Furthermore, a

  proceeding is subject to withdraw in both core and noncore proceedings.17


  12
     28 U.S.C. § 157(d).
  13
     Weekes v. Hazlett, No. 2:18-cv-298-RJS, 2018 WL 3336659, at *1 (D. Utah July 6, 2018).
  14
     Id.
  15
     Id. (citing DUCivR 83-734(c)(2).
  16
     See 28 U.S.C. § 157(d) and DUCivR 83-7.4(b)(2).
  17
     In re White Motor Corp., 42 B.R. 693, 702-03 (N.D. Ohio 1984). According to Norton Bankruptcy Law and
  Practice § 8.2 (3d ed. 2020), White Motor Corp is the principle case interpreting Section 157(d).
                                                        6
                                                                                                 4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3883 Page 7 of 12




          There are three conditions that make withdrawal mandatory. First, the person seeking

  withdrawal must be a party to the proceeding. Second, the motion to withdraw the reference must

  be timely filed. And third, resolution of the proceeding must require consideration of both the

  Bankruptcy Code and of nonbankruptcy federal statutes regulating interstate commerce.18

          In this case, the first requirement, that the movant be a party to the proceeding, is fulfilled

  because both Parties are named in the Adversary Proceeding.                   The second requirement of

  timeliness is fulfilled as described earlier in this motion.

  Withdraw Reference was also filed shortly after the claim objection was converted to the

  Adversary Proceeding, the Motion is timely.

          The third requirement is that resolution of the proceeding require consideration of both

  bankruptcy law and nonbankruptcy federal laws regulating interstate commerce. In interpreting

  28 U.S.C
                                                                       19
                                                                            Furthermore, the nonbankruptcy

  federal statute must be necessary for the resolution of the proceeding and not simply a

  consideration in the proceeding.20

          Here, the                                                                                  Adversary

  Proceeding (which are the same from the 2014 Litigation) will require substantial and material

  consideration of non-bankruptcy federal law, including Title 35 of the United States Code. 21


  18
     In re Baldwin-United Corp., 57 B.R. 751, 753 (S.D. Ohio 1985).
  19
     Baldwin, 57 B.R. at 757; Michigan Milk Pr                         , 46 B.R. 214, 216 (N.D. Ohio 1985).
  20
     Michigan Milk, 46 B.R. at 216.
  21
     See In re National Gypsum Co., 145 B.R. 539, 542 (N.D. Tex. 1992) (withdraw of reference mandatory because
  patent infringement litigation complex area of nonbankruptcy federal law). Other cases granting mandatory

                                                         7
                                                                                                   4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3884 Page 8 of 12




  VidAngel, for example, requested relief in the form of a declaratory judgment that the claims of

  certain patents believed to be owned by ClearPlay were invalid and not infringed by VidAngel

  then technology. Similarly, ClearPlay filed claims against VidAngel and the Harmons based on

  infringement of the Asserted Patents. For these reasons, withdraw of the reference is mandatory.

         II. THERE IS CAUSE FOR PERMISSIVE WITHDRAW.

           Even if withdraw of reference is not mandatory, the Parties can establish that cause exists

  to allow for permissive withdraw. To determine whether a movant has shown cause to withdraw,

  the court can consider several factors, including (i) whether the claim is core or non-core;

  (ii)

  (iv) uniformity and efficiency of bankruptcy administration; (v) prevention of forum shopping;

  (vi) conservation of debtor and creditor resources; and (vii) whether the parties have requested a

  jury trial.22

           These factors weigh in favor of withdrawing the reference. First, the claims in the

  Adversary Proceeding are both core and non-core. The claims allowance or disallowance process
                                                       23
  itself is a core proceeding in bankruptcy.                VidAngel objected to                             , which

  triggered this process. Nonetheless, analysis of the substantive non-core federal patent law claims




  withdraw of reference involving federal law, include Lifemark Hosps. Of La., Inc. v. Liljeberg Enteres., Inc., 161
  B.R. 21, 24 (E.D. La. 1993) (withdrawing reference for determination of antitrust claims); In re Johns-Manville
  Corp., 63 B.R. 600, 603 (S.D.N.Y. 1986) (withdrawing reference involving issues with CERCLA); and In re White
  Motor Corp., 42 B.R. 693, 704 (N.D. Ohio 1984) (ERISA).
  22
     See UD Dissolution Corp. v. Sphere 3D Corp. (In re: UD Dissolution Corp.), No. 2:15-cv-903-TC, 2016 WL
  2903224, at * 3 (D. Utah May 18, 2006) (citing Miller v. Enviro Care, Inc. (In re Rock Structures Excavating, Inc.),
  No. 12-CV-856-TS, 2013 WL 1284969, at *2 (D. Utah, Mar. 27, 2013)).
  23
     See 11 U.S.C. § 157(b)(2)(B).
                                                            8
                                                                                                       4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3885 Page 9 of 12




  raised by the Parties is central. Liability on the claims, in other words, is entirely dependent on

  the resolution of these non-core issues.

             Second, judicial economy weighs in favor of withdraw because the 2014 Litigation was

  pending with the District Court for approximately three (3) years before the Chapter 11 Case was

  filed. The District Court has already considered several matters in the 2014 Litigation, including

  amended pleadings,                         for a temporary restraining order, and a motion to compel

  discovery.

             Third, unlike the District Court, the Bankruptcy Court is relatively unfamiliar with the

  claims in the Adversary Proceeding. The Bankruptcy Court would need considerable time to

  review numerous documents filed in the 2014 Litigation and become familiar with the

  non-bankruptcy patent infringement claims and governing law of Title 35. In these circumstances,

  as this Bankruptcy Court noted in its Memorandum Decision granting the

  relief from stay to continue their prosecution of pending copyright litigation, it is preferable to

  have the original judicial forum resolve discrete issues of non-bankruptcy law.24

             Fourth, uniformity and efficiency of bankruptcy administration weigh in favor of

  withdrawal. The Case is closed and the Reorganized Debtor, VidAngel, is authorized to resolve

                                                                                District Court and the

  Parties to pick up the litigation where they left off. The District Court in the 2014 Litigation

  anticipated the closing of the Case and asked the Parties to meet and confer and prepare a status

  report indicating whether the stay in the 2014 Litigation should be lifted and what issues remain


  24
       See
                                                    9
                                                                                         4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3886 Page 10 of 12




   to be decided. Thus, the District Court is already prepared to return to the 2014 Litigation. The




   VidAngel. The Parties agree that continuing the 2014 Litigation will resolve claims between the

   Parties once and for all. Uniformity of bankruptcy administration is no longer a meaningful factor

   because the Case has been closed and the Trustee discharged. Uniformity of the administration of

   United States patent laws is furthered by withdrawal to the district court, which generally

   adjudicates these disputes.

            Fifth, prevention of forum shopping is neutralized because both Parties wish to return to

   the District Court to resolve their claims.

            Sixth, conservation of debtor and creditor resources weigh in favor of withdrawal. There



   litigation counsel desire to address the patent issues directly.

            Seventh, the Parties request for a jury trial in the 2014 Litigation favors withdraw of

   reference. Parties with patent infringement claims are entitled to a jury trial.25                             courts

   and commentators have uniformly decided that bankruptcy courts either cannot, or should not,
                                                        26
   conduct jury trials in noncore proceedings.




   25
      See AMF Tuboscope, Inc. v. Cunningham, 352 F.2d 150, 153 (10th Cir. 1965) (holding that plaintiff was entitled
   as of right to a jury trial of the issues of fact respecting validity and infringement of the patents in suit and of
   damages unless the right is waived).
   26
      See Norton Bankruptcy Law and Practice 3d (§ 165:13).
                                                             10
                                                                                                          4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3887 Page 11 of 12




                                            CONCLUSION

          For these reasons, the Parties request that the Court grant this Motion to Withdraw the

   Reference and direct that the Bankruptcy Court transfer all pleadings related to the Adversary

   Proceeding to the Clerk for the District Court.

             DATED this 11th day of December, 2020

                                                          KIRTON McCONKIE

                                                          By: /s/ Ryan C. Cadwallader__        __
                                                              Ralph R. Mabey
                                                              Ryan C. Cadwallader
                                                               Attorneys for Clearplay, Inc.


                                                           STRIS & MAHER LLP

                                                          By: /s/ Elizabeth Brannen (with permission)
                                                              Elizabeth Brannen
                                                                Attorney for VidAngel, Inc.




                                                     11
                                                                                          4820-0688-0724
Case 2:14-cv-00160-DBB-CMR Document 178 Filed 01/25/21 PageID.3888 Page 12 of 12




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 11th day of December, 2020, a true and

   correct copy of the foregoing was electronically filed with the United States Bankruptcy Court for

   the District of Utah CM/ECF filing system and further certifies that the below listed are parties of

   record in this case, are registered users of CM/ECF, and will be served through the CM/ECF

   system:


          George B. Hofmann ghofmann@ck.law, dhaney@ck.law;mparks@ck.law
          George B. Hofmann tr trustee@ck.law,
          dhaney@ck.law;mparks@ck.law;UT16@ecfcbis.com;gbh@trustesolutions.net

   By Email:

          Elizabeth Rogers Brannen
          Stris & Maher LLP
          777 South Figueroa Street, Suite 3850
          Los Angeles, CA 90017
          Elizabeth.brannen@strismaher.com

                                                         /s/ Terri White__________




                                                   12
                                                                                          4820-0688-0724
